DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
Response to Amendment and Status of Claims
Applicant's amendment, filed 04/26/2021, has been entered. Claims 1, 9, 20, 22, and 23 are amended, claims 7, 8, 12, and 24 are cancelled, and no new claims are added. Accordingly, claims 1-6, 9-11, and 13-23 are pending and considered in this Office Action.
In the interest of the clarity of the record, Applicant’s comments regarding the 10/9/2020 declaration are noted. Examiner previously noted that the starting average particle size was not controlled or addressed in the declaration, to which Applicant responded and explained that the declaration did, in fact, state ‘for both examples, the starting lignin was sieved to a fraction having particle diameters of 63-100” microns (middle paragraph of Page 2 of the Remarks filed 04/26/2021). Upon further review, Applicant is correct – at Item 17 Declarant attests that “Both types of lignin were sieved to a fraction having particle diameters of 63-100 µm”. However, the declaration remains unpersuasive because the starting particle size is from 63-100 microns at t=0. The declaration demonstrates at t=5, that both Sundstrom’s composition and Applicant’s experience molecular dissolution over the range of t=0 to t=5. Declarant emphasizes the change from t=5 to t=30 but does not account for the reduction in particle size from t=0 to t=5. At most, in the tested sample most akin to that of Sundstrom, a reduction from 63 microns at t=0 to 20.5 microns at t=5 (bottom of Page 4 to top of Page 5 of the Declaration provided 10/09/2020) achieves a molecular dissolution of 67.4% (i.e. 63 – 20.5 = 42.5  42.5/63 = 0.674 x 100 = 67.4%).
However, Applicant’s amendment has distinguished the instant invention from the teachings of Sundstrom and the prior art as a whole.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Mercanti (Reg. No. 33,966) on 06/03/2022.
The application has been amended as follows: 
	Claim 9, line 7, the last word of the line ‘cylcoalkyl’ should be replaced with ‘cycloalkyl’.
 
 	Please cancel claims 22 and 23.
	-END OF AMENDMENT-
Reasons for Allowance
Claims 1-6, 9-11, and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate or reasonably render obvious the cumulative limitations of claim 1 with particular attention to the feature requiring the chemically modified lignin to be chemically modified with one or more groups selected from anhydrides, epoxy carrying reactants, and halide containing compounds.
The closest prior art is determined to be Sundstrom (of record), Terrel (of record), Wang (new; “Rheological Properties of Asphalt Binder Partially Substituted with Wood Lignin”), and/or Xie (new; “Enzymatic Hydrolysis Lignin Epoxy Resin Modified Asphalt”).
Notably, Sundstrom, Terrel, and Wang do not teach chemically modified lignin as claimed in a bituminous composition. While Xie appreciates an epoxy modified lignin, Xie does not teach that the lignin would be 25 wt% molecularly dissolved or otherwise provide any indication that particle size of the epoxy modified lignin was considered or appreciated. Notably, Xie is described as a resinous material. Further, Xie provides no basis to reasonably expect that any of the resinous lignin that is mixed with the bitumen would have an average particle size of 100 microns or less. The person of ordinary skill in the art would not find any of these references, alone or in combination, sufficient to consider the presently claimed invention obvious.
Independent claim 20 is allowed for the same reasons as explained with regard to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738